Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142568                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                    SC: 142568                             Mary Beth Kelly
  In re MAYS, Minors.                                               COA: 297446                            Brian K. Zahra,
                                                                    Wayne CC Family Division:                         Justices
                                                                    09-485821
  _________________________________________/

          On order of the Court, the application for leave to appeal the November 23, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the Wayne Circuit Court, Family
  Division, clearly erred in finding that clear and convincing evidence was presented to
  support termination under at least one of the statutory grounds alleged, MCL
  712A.19b(3)(c)(i), (g), or (j); and (2) whether the trial court clearly erred in finding that
  termination was in the children’s best interests, MCL 712A.19b(5), without determining
  whether the children were of a sufficient age to give their views regarding termination,
  MCL 712A.19a(3), and without considering whether termination was appropriate given
  that the children were being cared for by a relative, MCL 712A.19a(6)(a).

         We further ORDER that this case be argued and submitted to the Court together
  with the case of In re Mays (Docket No. 142566), at such future session of the Court as
  both cases are ready for submission.

          The Children’s Law Section and the Family Law Section of the State Bar of
  Michigan are invited to file briefs amicus curiae. Other persons or groups interested in
  the determination of the issues presented in this case may move the Court for permission
  to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2011                      _________________________________________
           d0316                                                               Clerk